TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00787-CV


Humberto Olvera and Amy Olvera, Appellants

v.

State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GV-08-001143, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		On January 14, 2009, this Court notified appellants that the clerk's record in the
above cause was overdue.  This Court requested that appellants make arrangements for the record
and submit a status report regarding this appeal on or before January 26, 2009.  This Court further
informed appellants that failure to do so may result in the dismissal of this appeal for want
of prosecution.  The deadline has passed, and we have received no response from appellants. 
Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b). 

						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   March 20, 2009